DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner.

Status of Claims
This action is in reply to the communications filed on 12/28/2020. 
	Claims 6 – 7, 11 have been cancelled by the Applicant. 
	Claims 1 – 3 and 13 – 14 have been amended by the Applicant.
	Claim 20 has been added by the Applicant. 
 	Claims 1 – 5, 8 – 10, and 12 – 20 have been examined and are allowed. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 5, 8 – 10, and 12 – 20 is withdrawn as the Applicant’s amendments and arguments have been considered and were found persuasive. See Reasons for Eligibility and Reasons for Allowance sections below for further analysis and discussion. 

Reasons for Eligibility
Claims 1 – 5, 8 – 10, and 12 – 20 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s amendments and arguments being found persuasive. Specifically, the Examiner notes that the instant claims recite eligible subject matter because the additional elements integrate the abstract idea into a practical application. Specifically, the additional elements of transmitting signals to a shopping facility in response to GPS tracking, and updating the visual components in real time based on said tracking uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The modification of visual elements on a user interface based on real time GPS tracking information represents more than merely applying a purchasing activity to a computing environment because it requires the use of several devices in a manner that cannot be performed outside of a computing environment. Therefore, the claims recite eligible subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a system for arranging pick up of requested products at shopping facilities, the system comprising:
a plurality of shopping facilities corresponding to a single retailer with a plurality of types of products, each shopping facility within a predetermined distance of a customer location and each shopping facility having an order pick up area configured for pick-up of customer orders of products, the customer order pick up areas of the plurality of shopping facilities being configured for transfer of customer orders to customers in their vehicles;
a customer order including a plurality of products for which a customer requests pick up by the customer, as assembled;
an electronic interface configured to receive the order from the customer and to receive permission to access global positioning system tracking software (GPS) from a computing device of the customer;
a control circuit configured to:
determine the location of the customer based on the GPS;
determine the plurality of shopping facilities within the predetermined distance of the customer's location indicated by the GPS;
make initial determinations of a plurality of time intervals when the order will be available for pick up at the plurality of shopping facilities, each time interval corresponding to availability at one of the plurality of shopping facilities if the customer instructs pick-up of the order at that shopping facility;
generate a visual representation indicating the plurality of time intervals of availability at the plurality of shopping facilities;
select the time interval for each shopping facility from a predetermined group of time intervals;
assign a specific color or symbol to each time interval of the predetermined group to be displayed in the visual representation such that each specific color or symbol corresponds to and represents a single specific time interval;
transmit the visual representation to the customer with the plurality of time intervals shown by color coding or by symbols, each color or symbol indicating a specific time interval during which the order is available for pick up at the corresponding shopping facility;
 cause to display the visual representation on  tire computing device of the customer;
calculate real time updates of the time interval when the order will be available for pick up at each of the plurality of shopping facilities based on at least one of a change in customer location as indicated by the GPS and a change in order preparation time;
transmit an updated visual representation with updated colors or symbols showing the real time updates of the time interval when the order will be available for pick up at each shopping facility;
in response to selection of a shopping facility from the plurality of shopping facilities,
transmit a first signal to the selected shopping facility instructing  the order  be assembled and made available for transfer to the customer at the customer's vehicle during one  the time interval corresponding to the selected shopping facility-at the order pick up area of the selected shopping facility 
Considering the Allowable Subject Matter discussion and analysis seen in the Final Action mailed on 03/17/2020 [see pages 7 – 11], Examiner once again emphasizes the portions of the claim above which have been emphasized with bolding and underlining, and notes that the previously cited references Seaward and Riscalla do not teach or suggest the recited limitations of the instant claims. 
	To reiterate the previous reasons for allowance over the prior art, the primary reference Seaward disclosed arranging pickup of products at shopping facilities, the system having an electronic explicitly disclose time “intervals”, as well as assigning a specific color or symbol to each time interval, such that each specific color or symbol corresponds to and represent a single specific time interval, and each color or symbol indicating a specific time interval during which the order is available for pickup. 
	Riscalla was further cited to teach the idea of whether or not product in the requested order were available in the facility, and transmitting colors or symbols indicating that the orders have been updated based on unavailability, the update to the orders also removing the unavailable items. In light of the amendments and Applicant’s arguments it is noted that neither Seaward nor Riscalla teach or suggest the idea of creating a partial order if an item is unavailable and assigning a color or symbol to correspond to said partial orders. 
	Another previously cited reference daCosta was cited because it taught the idea of having an interface associated with orders which assigned colors to orders and adjusted/updated said colors based on the progress of the orders and the ETA of a customer and timing orders so that they are ready in time for a user’s arrival. However, while teaching the idea of color coded elements, the colors and interfaces described in daCosta are associated with the merchant/provider interface, not with the customer, and as such do not provide such interface functions to a user ordering the products and selecting time intervals for pickup. 
Ultimately, the Examiner asserts that while the claimed components of the present invention are known in the art as seen by the applied prior art (e.g. color coded time windows, order pickup from specific combination of the elements that result in the specific process for ordering products, and picking up said products in a timely manner by tracking users locations and order status. 
In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claim 13, recites substantially similar limitations as claim 1 and as such is allowable based on a same rationale as seen above for claim 1. 
Dependent claims 2 – 5, 8 – 10, 12, and 14 – 20 are allowed based on their dependencies on independent claims 1 and 13. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619